Citation Nr: 0628345	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for decreased metabolic 
activity in the left parietal cortex as due to an undiagnosed 
illness.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from December 1990 to 
July 1991.  She also had a period of active duty for training 
from August 1985 to March 1986.  

The veteran served in the Southwest Asia theater of 
operations from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
RO.  

In October 1992, the veteran submitted her substantive appeal 
of a July 1992 rating decision which granted service 
connection for irritable bowel syndrome, but which assigned a 
noncompensable evaluation for the disorder; the disorder was 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, which 
provided for a maximum 30 percent evaluation.  

In March 1993, the RO increased the evaluation assigned the 
irritable bowel syndrome to 30 percent, informed her that the 
increase in the evaluation represented a full grant of the 
benefit sought on appeal, and advised her that no further 
action on the claim would be taken by VA unless she indicated 
otherwise.  She did not respond.  

Given the assignment of the maximum evaluation permitted 
under Diagnostic Code 7319, and as the veteran did not 
thereafter suggest that she believed a higher rating for 
irritable bowel syndrome was warranted, the Board finds that 
she is no longer pursuing her appeal of the July 1992 rating 
decision.  

The record shows that the veteran was scheduled to attend a 
requested Board hearing in June 2006, but that she cancelled 
the hearing.  Her representative requested that the Board 
instead proceed with the adjudication of the claim.  



FINDINGS OF FACT

1.  A June 1998 rating decision denied service connection for 
disability manifested by decreased blood flow to the brain; 
the veteran was advised of the rating decision and of her 
appellate rights with respect thereto, but did not appeal.  

2.  The evidence received since the June 1998 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim for service connection.  

3.  The veteran served in the Southwest Asia theater of 
operations from December 1990 to June 1991.  

4.  The veteran currently is shown to have decreased 
metabolic activity in the left parietal cortex which has not 
been definitively attributed to a known clinical diagnosis.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of service connection for disability 
manifested by decreased blood flow to the brain.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

2.  By extending the benefit of the doubt to the veteran, her 
disability manifested by decreased metabolic activity in the 
left parietal cortex is due to an undiagnosed illness that 
was incurred in active duty.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103(a), 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  

The statute added 38 U.S.C.A. § 1117, which authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

VA implemented the Persian Gulf War Veterans' Act by adding 
38 C.F.R. § 3.317.  Originally, 38 C.F.R. § 3.317 limited the 
presumptive period during which a veteran had to experience 
manifestations of a chronic disability to two years after the 
date she last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In November 2001, 
VA extended the period to December 2006.  On October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a).  

The statute was amended to authorize compensation of Gulf War 
Veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during the 
Gulf War or to a degree of 10 percent during the presumptive 
period thereafter.  

The statute defines a qualifying chronic disability as that 
which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117 (as 
amended by The Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001)).  

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments as more favorable to the veteran than the previous 
version of the statute.  As the amended version of 38 
U.S.C.A. § 1117 consequently does not produce a genuinely 
retroactive effect on the veteran's claim, it must be 
applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The same is true with respect to amended 
38 C.F.R. § 3.317, the implementing regulation for 
38 U.S.C.A. § 1117.  

The implementing regulation, 38 C.F.R. § 3.317, currently 
provides that VA will pay compensation to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness;  (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome;  (2) Fibromyalgia;  (3) 
Irritable bowel syndrome; or  (4) Any other illness that the 
Secretary determines meets certain criteria for a medically 
unexplained chronic multisymptom illness; or  (C) Any 
diagnosed illness that the Secretary determines in 
appropriate regulations warrants a presumption of service-
connection.  A medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  

The term "objective indications of chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue  (2) Signs or 
symptoms involving skin  (3) Headache  (4) Muscle pain  (5) 
Joint pain  (6) Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  (8) Signs or symptoms 
involving the respiratory system (upper or lower)  (9) Sleep 
disturbances  (10) Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal weight loss  
(13) Menstrual disorders.  38 C.F.R. § 3.317(b)  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence, was amended in 
August 2001.  That amendment is applicable to claims, such as 
the current claim, filed on or after August 29, 2001.  The 
claim in this case was received in April 2002.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a disability manifested by decreased 
blood flow to the brain (with neurologic symptoms and 
feelings of coldness) was denied in a June 1998 rating 
decision; the veteran was notified of the decision and of her 
appellate rights with respect thereto, but she did not 
appeal.  

Consequently, service connection for a disability manifested 
by decreased blood flow to the brain (currently characterized 
as decreased metabolic activity in the left parietal cortex) 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  


Factual background

The evidence on file at the time of the June 1998 rating 
decision included the following:  

The service medical records for the veteran, which are silent 
for any reference to head injuries, or for brain dysfunction.  

At her April 1991 redeployment examination, she denied any 
periods of unconsciousness, but reported being rear-ended in 
a motor vehicle accident (MVA) in 1990.  An examination was 
negative for any neurological abnormalities.  

The private medical records for March 1990 to October 1991, 
which show that in March 1990, she reported recent 
involvement in an MVA, following which she had back pain.  
Neurologic workups of the veteran were negative.  

A March 1992 statement by the veteran, in which she reports 
involvement in an MVA in 1989.  She also indicates that she 
had back pain in service, but did not know when or why the 
pain began; she believed the pain originated from carrying 
equipment.  

The reports of March 1992, April 1992, and May 1992 VA 
examinations, which are silent for mention of head injury, or 
for clinical evidence of neurologic abnormalities.  She 
reported involvement in an MVA in 1989.  She also reported a 
constant feeling of coldness.  Mental status examinations 
revealed resting and intention tremors in both hands, as well 
as some memory problems.  

VA treatment reports for May 1992 to April 1996, which show 
complaints of memory changes and feelings of coldness.  She 
also reported weakness, nightsweats, shaking, and blackouts.  
Electrodiagnostic studies were normal, and she was determined 
to have no unequivocal organic neurological abnormality.  

The treatment records show that in August 1994, she underwent 
a SPECT brain imaging study, which showed multiple areas of 
diminished regional blood perfusion involving the left 
frontal, parietal, and temporoparietal regions, and the right 
temporoparietal area.  

The report of an October 1994 VA Persian Gulf Registry 
examination, which shows that she reported exposure to 
chemicals in service, and reported complaints including 
headaches, weakness, loss of concentration, blackouts, blurry 
vision, memory changes, and dizziness.  The examiner 
diagnosed multiple chemical sensitivity syndrome.  

The report of an October 1995 VA examination, which notes the 
veteran's report of exposure to toxic gases in service, with 
the subsequent development of memory problems, 
disorientation, headaches, and right-sided numbness.  

The examiner noted that the significance of the August 1994 
SPECT study findings was unclear, and that a diagnosis 
incorporating those findings therefore could not be made.  

The examiner diagnosed headaches (possibly consistent with 
migraines), and suggested that the veteran's complaints might 
be psychological in origin.  

The report of a second October 1995 VA examination, at which 
time the veteran reported visual problems, the examiner 
concluded represented ocular allergy, as well as photophobia 
and accommodative dysfunction most likely secondary to 
psychiatric disability.  

Several statements by the veteran, and the transcript of her 
July 1995 testimony before a hearing officer.  She argued 
that she had an undiagnosed illness represented by neurologic 
signs emanating from decreased blood flow in the brain.  She 
described symptoms including memory problems, and difficulty 
with articulation.  

The report of an October 1997 VA psychiatric examination, at 
which time she reported manifold ailments, including 
neurologic problems, deteriorating vision, mental fatigue, 
decreased concentration, poor memory and dizziness.  

After reviewing the result of the August 1994 SPECT study, 
the examiner concluded that "[i]t appear[ed] that there 
[was] documented evidence of significant peripheral and 
central nervous system damage as a result of" service.  

Pertinent evidence received since the June 1998 rating 
decision includes the following:  

VA treatment records for August 1994 to January 2006, which 
show that a March 2000 SPECT brain scan documented persistent 
cortical segments of hypoperfusion likely secondary to 
altered neurometabolic function, involving the frontal cortex 
and temporoparietal cortex.  

A Magnetic Resonance Imaging (MRI) study in May 2000 was 
normal, but a brain Positron Emission Tomography scan in 
August 2000 showed decreased activity in the left parietal 
cortex and the left temporal lobe, as well as in the 
bilateral occipital lobes.  

The treatment records document complaints of headaches, 
visual problems, cold intolerance, incoordination, and memory 
difficulty.  Physical examination in January 1998 revealed no 
optic neuropathy or neurological deficits.  

Neuropsychological testing in April 2000 was essentially 
inconclusive, with the examiner noting that parts of her 
performance were consistent with past brain trauma and 
neurotoxin exposure, but that other parts were not; he 
suggested that some of her symptoms might be psychiatric in 
origin.  

The report of a May 2002 VA examination, which documents her 
report of exposure to chemicals in service, with symptoms 
since service including headaches, memory loss, vision 
problems and cold intolerance.  

The veteran also reported experiencing loss of consciousness 
after falling from a vehicle in service and explained that 
her private neuro-ophthalmologist attributed her eye problems 
to brain injuries.  

Physical examination demonstrated some memory impairment, a 
bilateral hand tremor, and some sensory abnormality in the 
left lower extremity.  She was largely oriented.  

The examiner diagnosed exposure to chemicals, gases and 
missiles in the Persian Gulf War, as well as an MVA with 
concussion.  The examiner concluded that it was likely that 
the veteran's brain disease was related to her service in the 
Persian Gulf War.  

The report of a July 2002 VA examination, at which time she 
denied specific treatment for her claimed neurological 
symptoms after service.  

Mental status examination showed markedly labored speech and 
intermittent pressured speech.  Her cranial nerves were 
intact.  She demonstrated a suppressible, intermittent coarse 
tremor in the right arm.  Her response to sensory examination 
suggested malingering.  Neurologic examination was otherwise 
normal.  

The examiner concluded that there were no significant focal 
neurological abnormalities on examination, and that the 
veteran had no structural central nervous system disease.  

The examiner noted that there was evidence showing focal 
areas of hypometabolism whose precise etiology and 
implications were uncertain, and he noted that the May 2000 
MRI study ruled out the possibility of a demyelinating 
disease.  

A January 2005 statement by A. Mitchell, M.D., indicated 
that, to her, it was obvious that the veteran sustained a 
brain injury in addition to chemical exposure in service, and 
that the veteran had "Multiple Chemical Sensitivity 
syndrome" due to exposure to chemicals in service.  She 
noted that the symptoms of the referenced syndrome include 
memory problems and body pain.

The report of a January 2005 VA psychiatric examination, at 
which the veteran reported concentration and memory 
difficulties the examiner believed represented neurocognitive 
disturbances rather than emotional disturbances.  

The report of a neuropsychological examination of the veteran 
by Dr. B. Curry, incorporating her observations of the 
veteran on three separate appointments in April and July 
2003.  

The veteran reported that her symptoms began in 1991 after 
exposure to chemicals in the Persian Gulf, and two traumatic 
head injuries in service.  She described one head injury as 
occurring during a riot and the other from an MVA where she 
also fractured some vertebrae.  

She reported experiencing cognitive deficits, including 
memory problems, disorganization, incoordination, and 
impairment of speech and attention.  A person accompanying 
the veteran confirmed many of the complaints.  

Following examination of the veteran, Dr. Curry noted that no 
documentation was available of head injuries or chemical 
exposure.  She noted, however, that if those events occurred, 
the veteran's complaints could be consistent with 
neuropsychological effects.  She also noted that there were 
indications of symptom amplification, and that functional 
complaints probably did exceed performance levels on the 
examination.  

Dr. Curry concluded that the veteran had a probable service-
connected brain injury with cognitive sequelae, and suggested 
that chemical exposure in service also played a role.  

Dr. Curry diagnosed cognitive disorder, not otherwise 
specified.  She noted that the current examination was 
consistent with left hemisphere dysfunction and disturbed 
visual processing.  


Analysis

The Board finds that the reports of examination of the 
veteran by the May 2002 VA examiner, January 2005 VA 
psychiatrist, and by Dr. Curry in particular are new, and 
inasmuch as they show that the veteran has neurocognitive 
disturbances believed related to service in some manner, they 
are clearly material as well.  The claim for service 
connection for disability manifested by decreased metabolic 
activity in the left parietal cortex is therefore reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3d 1356 (1998).  

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Moreover, compensation is also payable for objective 
indications of a qualifying chronic disability in a Persian 
Gulf veteran, where such disability became manifest to a 
degree of 10 percent or more, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

As indicated, the service medical records are silent for any 
reference to decreased metabolic activity in the brain.  

Shortly following service, however, the veteran was shown to 
have evidence on diagnostic study of multiple areas of 
diminished regional blood perfusion in the brain.  Subsequent 
diagnostic studies have confirmed the presence of decreased 
metabolic activity in the veteran's brain.  

Although the veteran attributes the brain abnormalities to 
head injuries in service, or to exposure to chemicals in the 
Persian Gulf, her service medical records do not refer to 
either type of event, and other records show that before 
filing the instant claim, the only MVA she mentioned occurred 
prior to entry onto active duty.  

Nor does the record support her suggestion that she engaged 
in combat during service.  

In any event, the record shows that the veteran does have 
decreased metabolic activity in the brain, which is 
recognized as having neurocognitive effects, but which has 
not been definitely attributed to a clinical diagnosis.  

In this regard, the October 1995 VA examiner noted that the 
brain findings were of unclear significance, and therefore a 
diagnosis could not be made; he noted that her symptoms might 
be psychological in nature.  

The October 1997 psychiatrist found, however, that the 
evidence supported the presence of nervous system damage 
resulting from service.  The April 2000 neuropsychologist 
also noted the possibility of sequelae from the brain 
findings, although he noted that some of the complaints might 
be psychiatric in origin.  

The May 2002 examiner concluded that the veteran did have a 
brain disorder, which was related to service, possibly from 
head injuries which, as already discussed, there is no 
supporting evidence.  

The July 2002 VA neurologist found no evidence of 
neurological impairment, but did note that the implications 
of the findings on brain scans were uncertain.  The January 
2005 examiner concluded that the veteran's problems were 
neurocognitive, rather than emotional, in nature.  

Dr. Curry noted that the veteran's brain dysfunction would be 
consistent with head injuries and chemical exposure.  She 
conceded that she was unsure if the veteran experienced such 
incidents, but nevertheless diagnosed a cognitive disorder, 
and concluded that the veteran's brain disorder was probably 
related to service.  

In short, the veteran has documented decreased metabolic 
function in her brain, the significance of which is uncertain 
to some examiners, but clear to other examiners, and which 
has not been attributed to a definite clinical diagnosis.  

Several examiners have suggested that the veteran's symptoms 
are attributable to psychiatric disability, while mental 
health professionals have indicated that the symptoms are 
neurocognitive in origin.  The record shows that a 
demyelinating disease was ruled out, but that no recognized 
disorder has been identified as accounting for the decreased 
metabolic function.  

In sum, the veteran has medical evidence of a qualifying 
chronic disability which clearly became manifest to a 
compensable degree after active service.  

The Board consequently finds that service connection for a 
disorder manifested by decreased metabolic activity in the 
left parietal cortex is warranted as due to an undiagnosed 
illness resulting from service in the Southwest Asia theater 
of operation.  



ORDER

Service connection for a disability manifested by decreased 
metabolic activity in the left parietal cortex as due to an 
undiagnosed illness is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


